Citation Nr: 0424032	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-15 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than December 7, 
2000, for the grant of service connection for lupus 
erythematosus with hypertension and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
July 1986.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision.  In 
that decision, the RO granted the veteran service connection 
for lupus erythematosus with hypertension and headaches.  The 
RO assigned a 100 percent rating, effective December 7, 2000.  
The veteran filed a notice of disagreement (NOD) in June 
2002, in which she contested the assigned effective date for 
the grant of service connection.  The RO issued a statement 
of case (SOC) in May 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), in June 2003.  

In April 2004, the veteran offered testimony on the earlier 
effective date issue during a travel board hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board notes that the record also reflects additional 
issues for which an appeal was perfected that are no longer 
before the Board.

In April 1996, the veteran perfected an appeal to claims of 
service connection for a personality disorder and residuals 
of forehead scars and crooked upper lip, in addition to an 
increased rating for headaches.  In a September 1996 rating 
decision, the RO granted service connection for residual 
scars to the forehead and upper lip, and awarded a 30 percent 
evaluation, effective March 28, 1994.  This is considered a 
full grant of the benefit sought on appeal.  As such, the 
issue is no longer in appellate status.  

With respect to the issue of service connection for a 
personality disorder, an October 2000 letter from the RO to 
the veteran notes a phone conversation between the veteran 
and RO personnel in which the veteran expressed an intention 
to withdraw from appeal her claim for that benefit.  The 
Board also notes that, in a December 2001 rating decision, 
the RO granted service connection and awarded a 50 percent 
evaluation for a depressive disorder with panic symptoms, 
effective March 28, 1994.  In light of these facts, the 
appeal as to the claim for a personality disorder is no 
longer before the Board.

Finally, as to the issue of an increased rating for 
headaches, in an August 1997 rating decision, the RO awarded 
the veteran a total disability rating based on individual 
unemployability (TDIU), effective March 28, 1994.  At that 
time, the veteran was in receipt of a 50 percent rating (the 
maximum allowable rating for headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100) for service-connected 
headaches, effective March 28, 1994.  The RO notified the 
veteran that the grant of a TDIU was considered a full grant 
of the benefit sought on appeal with respect to increased 
rating claim for headaches.  As there is no additional 
benefit that the veteran would be entitled for her service-
connected headaches, and the rating for headaches has been 
incorporated into her 100 percent disability rating for 
service-connected lupus, this issue also is no longer before 
the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  On November 7, 2001, the RO received a statement from the 
veteran that constitutes an informal claim for service 
connection for lupus erythematosus.  

3.  There exists no communication from or action by the 
veteran that reflects an intent to apply for benefits and 
identifies the benefit sought, prior to December 7, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 7, 
2000, for the award of service connection for lupus 
erythematosus with hypertension and headaches, have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded an 
opportunity to present evidence and argument in connection 
with the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  


II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Although the veteran contends that the effective date for the 
grant of service connection for lupus erythematosus with 
hypertension and headaches should be from the date of her 
discharge from service (which the Board interprets as the day 
following separation from service, per 38 C.F.R. 
§ 3.400(b)(2)), the Board finds that there is no legal basis 
for the assignment of an effective date prior to December 7, 
2000.  

The veteran has argued that the medical evidence documents 
symptoms of the disease since the mid-1980's.  In this 
respect, a January 2002 VA examination report reflects the 
examiner's opinion dating the time of onset of lupus 
erythematosus to 1985 based on the veteran's symptoms of the 
disorder at that time.  The veteran has argued that she has 
had symptoms of lupus since active service, and that these 
were ignored and/or diagnosed as other disorders.  

The veteran's assertions notwithstanding, the fact remains 
that a diagnosis of "possible to probable lupus" was first 
made on VA examination in June 2001.  This was based in part 
on the December 7, 2000, ANA (anti-nuclear antibody) titer 
test.  Furthermore, while a VA physician later dated the time 
of onset of the veteran's lupus to 1985, the fact also 
remains that the veteran subsequently filed her claim for 
service connection for lupus erythematosus November 7, 2001.  

The veteran has not alleged, and the record does not reveal, 
that there was any earlier correspondence from or action by 
the veteran that can reasonably be construed as indicating 
intent to file a claim for service connection for lupus 
erythematosus with hypertension and headaches prior to 
November 7, 2001.  Since she did not file a claim for service 
connection for that condition until more than one year after 
her discharge from service, the pertinent legal authority 
specifically provides that the effective date for the grant 
of service connection is contingent upon the date of 
application or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, as 
December 7, 2000 is the earlier of the date of the claim or 
the date of the first diagnosis of possible or probable lupus 
(i.e., the date entitlement arose), there clearly is no legal 
basis for assignment of an even earlier effective date.  

Under these circumstances, the claim for an effective date 
earlier than December 7, 2000, for the grant of service 
connection for lupus erythematosus with hypertension and 
migraine headaches must be denied.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

An effective date prior to December 7, 2000, for the grant of 
service connection for lupus erythematosus with hypertension 
and headaches, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



